     Case: 4:19-cr-00950-JAR Doc. #: 2 Filed: 11/14/19 Page: 1 of 1 PageID #: 5


                                                                                         f1lED
                             UNITED STATES DISTRICT COURT                            NOV 14 2019
                             EASTERN DISTRICT OF MISSOURI                           U. S. DISTRICT COURT
                                   EASTERN DIVISION                               EASTERN DISTRICT OF MO
                                                                                           ST.LOUIS
UNITED STATES OF AMERICA,                          )
                                                   )
               Plaintiff,                          )
v.                                                 )
                                                   )   4:19CR950 JAR/SPM
DANIEL JASSO-PINA, and                             )
GUSTAVO MORALES-CANO,                              )
                                                   )
               Defendants.                         )

                                         INDICTMENT
                                          COUNT ONE

       The Grand Jury charges that:

       On or about October 27, 2019, in St. Louis County, in the Eastern District of Missouri, the

defendants,

                                  DANIEL JASSO-PINA,
                                              and
                                 GUSTAVO MORALES-CANO

each of whom knew he was an alien illegally or unlawfully in the United States, knowingly

possessed a firearm, which had previously traveled in interstate or foreign commerce prior to being

in the defendants' possession.

       In violation of Title 18, United States Code, Section 922(g)(5)(A), and punishable under

Title 18, United States Code, Section 924(a)(2).

                                                       A TRUE BILL.


                                                       FOREPERSON
JEFFREY B. JENSEN
United States Attorney


KENNETH R. TIHEN #37325MO
Assistant United States Attorney
